Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite (see MPEP 2173.05(p)).  In this case, “and a high-frequency signal is input to or output from” is a method step for the use of the device and thus renders the claim indefinite.  The limitation will not be read into the claim for examination purposes.  Also, the limitation “wherein the heatsink is disposed to partially overlap with the lead in a plan view, on an edge portion of a lower surface in a position, in the heatsink, overlapping with the lead in a plan view, at least one first convex portion protruding more than an edge portion of an upper surface in the position is formed, and on an edge portion of an upper surface in a position, in the heatsink, which does not overlap with the lead in a plan view, at least one second convex portion protruding more than an edge portion of a lower surface in the position is formed” is indefinite as it is difficult to parse; it appears to be a translation issue.  It is assumed the embodiment of Fig. 1 is intended for examination purposes.
 Regarding Claim 8, the claim is conflating a method of using the device with a method of making the device. The device cannot have a high speed signal passing through while it is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 5216283 to Lin in view of U.S. Pat. No. 5566052 to Hughes.
Regarding Claim 1, Lin teaches semiconductor device, comprising: 
a heatsink 14; 
a semiconductor element 26 which is disposed on an upper surface of the heatsink and a high-frequency signal is input to or output from; at 
least one lead 28 electrically connected to the semiconductor element via a wire 30 and disposed on an upper side of the heatsink; and 
a molding material 12 formed to cover part of the lead, at least an upper surface of the heatsink, and the semiconductor element, wherein the heatsink is disposed to partially overlap with the lead in a plan view, on an edge portion of a lower surface in a position, in the heatsink, overlapping with the lead in a plan view, at least one first convex portion protruding more than an edge portion of an upper surface in the position is formed, and on an edge portion of an upper surface in a position, in the heatsink, which does not overlap with the lead in a plan view, (see Fig. 1-b, wing-like extensions of heat sink 14 extend under leads 28 and are exposed at the sides of the mold compound).  
Lin does not explicitly teach that the lower surface of the heat sink is grounded.  However, in analogous art, Hughes teaches that a heat sink should be coupled to ground. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Hughes to mitigate EMI, as taught by Hughes (Col. 43-47).

Regarding Claim 2, Lin and Hughes teach the semiconductor device according to claim 1, wherein the first convex portion in the heatsink is exposed from the molding material, and a lower surface and the first convex portion in the heatsink are grounded(see Fig. 1-b).  

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Hughes as applied to claim 1, and further in view of U.S. Pat. No. 5105259 to McShane et al. (McShane).
Regarding Claims 3 and 10, Lin and Hughes teach the semiconductor device according to claims 1 and 2, but do not explicitly teach that at least one cutting portion is formed in an edge portion of an upper surface in a position, in the heatsink, which does not overlap with the lead in a plan view, and the cutting portion is filled with the molding material.  
However, in analogous art, McShane teaches in Fig. 2 at least, a cutting portion 32/34 in an edge portion on the upper surface of a heat sink 24.  It would have been obvious to the person of ordinary skill at the time of filing to modify Lin with the cuttings of McShane in order to form a more secure bond between the heat sink and the mold.

Claims 4, 11 and 12 is rejected under 35 U.S.C. 103 as being unpatentable U.S. Pat. Pub. No. US 20040113248 A1 to Ito et al. (Ito) in view of Lin and Hughes.
Regarding Claim 4, Ito teaches high-frequency power amplifier [0077], but not comprising the semiconductor device according claim 1, 2 or 3.  
However, see above regarding the limitations of Claim 1. It would have been obvious to the person of ordinary skill at the time of filing to include the limitations of Lin and Hughes into the high speed amp of Ito in order to shield from EMI, as taught by Lin and Hughes.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 5216283 to Lin in view of U.S. Pat. No. 5566052 to Hughes and further in view of U.S. Pat. Pub. No. 20120171814 to Choi et al. (Choi).
Regarding Claim 8, Lin and Hughes teach a method of manufacturing a semiconductor device, comprising: 
		preparing a heatsink at least whose lower surface is grounded; 
locating, on an upper surface of the heatsink, a semiconductor element which a high-frequency signal is input to or output from; 
locating at least one lead electrically connected to the semiconductor element via a wire on an upper side of the heatsink; locating the heatsink to partially overlap with the lead in a plan view; forming, on an edge portion of a lower surface in a position, in the heatsink, overlapping with the lead in a plan view, at least one first convex portion protruding more than an edge portion of an upper surface in the position; 
forming, on an edge portion of an upper surface in a position, in the heatsink, which does not overlap with the lead in a plan view, at least one second convex portion protruding more than an edge portion of a lower surface in the position; 
(see teaching of Lin and Hughes above); and 
Lin and Hughes do not explicitly teach cutting the end portion of the first convex portionFigs. 3C-3D a heat sink 423 may be cut after mold 353 is placed. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Choi since Lin is silent about how the device is formed, motivating those of ordinary skill to seek out such teachings.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, Hughes and Choi as applied to Claim 8, and further in view of U.S. Pat. Pub. No. 20160005680 to Israel et al. (Israel).
Regarding Claim 9, Lin, Hughes and Choi teach the method of Claim 8 but do not teach pre-notching the heat sink. However, pre-notching a heat sink for singulation is known according to Israel [0009]. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Israel to facilitate easier and quicker singulation.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EVREN SEVEN/Primary Examiner, Art Unit 2812